Citation Nr: 1105069	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for left elbow fracture 
residuals.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) had active service from February 1982 to 
February 1986.

This appeal to the Board of Veterans Appeals (Board) arises from 
a December 2004 rating action that denied service connection for 
left elbow fracture residuals.

By decision of December 2008, the Board denied service connection 
for left elbow fracture residuals.  The Veteran appealed the 
denial to the U.S. Court of Appeals for Veterans Claims (Court).  
By January 2010 Order, the Court set aside the Board's December 
2008 decision and remanded this matter to the Board for 
compliance with instructions contained in a January 2010 Joint 
Motion for Remand of the Appellant and the VA Secretary. 

In April 2010, the Board remanded this claim for additional 
development.  The Board is satisfied that there was substantial 
compliance with its remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  The case has been returned to the Board and is ready for 
further review.  

The issue of entitlement to an initial rating beyond 20 percent 
for a left ankle disorder is the subject of a separate decision.  


FINDING OF FACT

The Veteran's left elbow disorder is reasonably related to his 
military service.  




CONCLUSION OF LAW

The criteria for service connection for left elbow fracture 
residuals have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

Service Connection 

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also 
be granted for certain specified diseases, including arthritis, 
which are shown to have become manifest to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings. Continuity 
of symptomatology is required where the condition noted during 
service is not shown to be chronic, or when a diagnosis of 
chronicity may be legitimately questioned. When chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The Veteran claims to have injured his left elbow in a fall from 
a truck in a military motor pool in the fall of 1985 while 
stationed with the Army in Korea.  He claims that he sought 
treatment at a battalion aid station where a "CW4" diagnosed him 
for a hairline fracture of the elbow, and prescribed him a sling, 
and that the elbow was symptomatic for some weeks before 
returning to normal.  He claims that the left elbow was 
essentially asymptomatic for the remainder of service.  His 
service medical records do not document a complaint, diagnosis or 
treatment for a left elbow problem, and no separation examination 
was conducted.  However the absence of documentation of inservice 
treatment is not fatal to a claim for service connection.  In 
order to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When a disability is not initially manifested during service or 
within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the Veteran's service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

Here the record contains several lay statements documenting that 
the Veteran injured his left elbow while in service.  In a July 
2004 statement, the Veteran's wife reported that she was with him 
in Korea in 1985 when he broke his left arm.  She discussed the 
current problems that the Veteran was having with his left arm.  
In an October 2004 statement a service comrade of the Veteran 
reported that he served with the Veteran in Korea in 1984 and 
1985.  He stated that the Veteran had a fall in the motorpool and 
fractured his left arm.  He indicated that the Veteran was 
treated and given a sling.  In a January 2010 statement a 
physician's assistant, retired Captain in the United States Army 
reported that from January 1985 to January 1986, he was the CWO 
assigned as the battalion medical officer at Camp Stanley in 
Korea.  He reported that he clearly remembered the Veteran's 
injury and the rather extended treatment it required.  He noted 
that while the Veteran was performing his duties, he fell and 
suffered a non-displaced fracture to the radial head of his elbow 
joint.  He reported that he clearly remembered following the 
Veteran's progress for an extended period of time, 3-4 months at 
least.  The Board finds that the individuals noted are competent 
to report what they saw regarding the Veteran's injury and the 
statements are credible.  Board has no reason to doubt the 
credibility of these lay assertions.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993).  Thus, inservice occurrence will be 
conceded.  

Additionally the record clearly shows that the Veteran has a 
current left elbow disorder.  Private records show that in April 
2004, the Veteran was treated for left elbow weakness and 
tingling with numbness in to the left 4th and 5th fingers.  He 
reported the duration of the symptoms to be 7 to 8 months.  The 
finding was left ulna nerve neuropathy.  A November 2007 private 
medical report documents that the Veteran has left cubital tunnel 
syndrome.  On VA examination in July 2010, the Veteran was 
diagnosed with, status post fracture, degenerative joint disease 
and ulnar neuropathy-status post cubital tunnel syndrome.  

Thus two of the criteria necessary for service connection have 
been met.  The third element, a nexus between service and the 
current disorder must be met in order to grant the claim.  

There are of record conflicting findings as to the etiology of 
the Veteran's left elbow disorder.  It is the responsibility of 
the Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the same 
and, in doing so, the Board may accept one medical opinion and 
reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With 
regard to medical evidence, an assessment or opinion by a health 
care provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, 
a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the required 
degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  The Board is not bound to accept any opinion (from a 
VA examiner, private physician, or other source) concerning the 
merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  
Rather, it has a duty to assess the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be 
considered in assessing the probative value of a medical opinion 
include a physician's access to the claims file or pertinent 
evidence, the thoroughness and detail of the opinion, the 
accuracy of the factual premise underlying the opinion, the scope 
of examination, the rationale for the opinion offered, the degree 
of certainty provided, and the qualifications and expertise of 
the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 
448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

There is on file a record of the Veteran contacting an individual 
at the Oklahoma Center for Orthopedics where the Veteran reported 
that he had fractured the ulna bone during service and that no 
surgery was required.  The individual responding replied that 
"yes it's possible there is a link from the old injury to your 
present condition."  The fact that a health care professional 
reports a "possibility" of a causal connection is not significant 
medical evidence.  A possibility does not equate to an equipoise 
or better of evidence, and this statement presupposes that the 
Veteran actually did sustain a left ulna fracture during service 
which is not established by any competent medical evidence.  Thus 
the Board attaches little probative value to this evidence.  

The Veteran also submitted a clinical opinion written by a 
physician who had saw the Veteran in 2007.  This physician wrote 
that the Veteran did suffer a fracture of his left elbow after 
sustaining a fall during service in 1985, which he refers to as a 
"hairline fracture," and that the Veteran "required extensive 
physical therapy to help regain full range of motion of his left 
arm."  This doctor confirms that the Veteran does have cubital 
tunnel syndrome of the left arm at the present time with certain 
symptoms therefrom.  This physician wrote that "based on 
patient's history of injury in 1985" and his current clinical 
findings of left ulnar neuropathy, he felt that the accident in 
1985 "is likely related as well as contributed to him developing 
left cubital tunnel syndrome."  The doctor also wrote that 
cubital tunnel syndrome often resulted from traumatic injury in 
the area of the left elbow ulnar nerve.  

The Veteran was examined by VA in July 2010.  The claims file was 
reviewed, and the Veteran's medical history was documented.  The 
Veteran reported his symptoms, and he was examined.  X-rays were 
noted to show a spur at the olecranon.  Electrodiagnostic tests 
showed mild ulnar neuropathy and it was noted that findings 
suggested ulnar entrapment at Guyon's canal.  The diagnosis was, 
status post fracture, DJD and ulnar neuropathy, status post 
cubital tunnel syndrome.  The examiner opined that it is less 
likely than not that the left elbow condition was caused by a 
fall during military service.  The examiner stated that even if 
one accepts the Veteran's history of a fall with fracture of the 
left radial head as an event which occurred in service, there is 
no evidence on the current physical, X-ray and electrodiagnostic 
examinations confirming injury to the left elbow greater than the 
right.  She reported that specifically both have an olecranon 
spur and there is no evidence of left radial head injury.  She 
indicated that although there is distal left ulnar nerve sensory 
abnormality on electrodiagnosis, there is no evidence of slowing 
across the elbow, but rather slowing is noted at the wrist.  She 
stated that it was her opinion that the noted injury in service 
has not been associated with a persistent left UE (upper 
extremity) deficit.  The examiner further offered the opinion 
that in is less likely that the left elbow disorder was caused by 
a fall with fracture.  She reported that although the Veteran has 
evidence of injury to the ulnar nerve distally, the location of 
the injury was not clear.  She noted that there was no slowing 
across the elbow and the ulnar nerve courses along the medial arm 
and forearm, traveling through the unlar groove.  The examiner 
went on to say that although the Veteran stated in July 2004 that 
he suffered a fracture of the ulna bone in the left arm, his 
supporting material documents a non-displaced fracture of the 
radius which does not come in contact with the ulnar nerve.  She 
said that therefore this injury would not be expected to affect 
the ulnar nerve.  Additionally, she said, there is currently no 
X-ray evidence of any injury to the radius and that this is 
consistent with an undisplaced fracture.  Finally, she reported 
that both elbows have a spur at the olecronon and the left is no 
more affected than the right.  It was her opinion therefore that 
it is less likely as not that the noted ulnar nerve condition is 
caused by the noted injury in the military.  

In December 2010, the Board received a December 2010 private 
medical evaluation.  The examiner reviewed the Veteran's medical 
records.  He stated that the Veteran sustained a left elbow 
injury in Korea in 1985 which was corroborated by statements 
submitted by service comrades of the Veteran.  It was noted that 
the Veteran has been diagnosed with left cubital tunnel syndrome.  
His medical history was noted including a November 2010 MRI.  The 
clinician concluded that within a reasonable degree of certainty, 
that is, more likely than not, the Veteran's in-service left 
elbow injury was the proximate cause of his current chronic left 
elbow pain-pathology-dysfunction.  He went on to say that within 
a reasonable degree of medical certainty, more likely than not, 
there exists a nexus between his current left elbow pain-
pathology-dysfunction and the 1985 in-service left elbow trauma. 

The Board is aware that a medical opinion cannot be rejected 
solely because it is based upon history supplied by the claimant.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has very recently held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a strict requirement for private medical 
opinions, and that a private medical opinion may not be 
discounted solely because the opining clinician did not describe 
review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 302 (2008).  The Court also stated that "most of the 
probative value of a medical opinion comes from its reasoning", 
and that the Board "must be able to conclude that a medical 
expert has applied valid medical analysis to the significant 
facts of the particular case in order to reach the conclusion 
submitted in the medical opinion."  Id.

Therefore, after weighing all the evidence, the Board finds that 
the opinions offered are sufficient to satisfy the statutory 
requirements of producing an adequate statement of reasons and 
bases where the expert has fairly considered material evidence 
which appears to support the Veteran's position.  See Wray v. 
Brown, 7 Vet. App. 488, at 492-93 (1995).  The opinions offered 
are supported by rationale and have probative value.  They offer 
rationale for the findings.  The Board does not find any stated 
rationale to be any more persuasive than the rationale provided 
by any other examiners.  Therefore, when reviewing the evidence 
in its totality, the Board finds that the evidence in this claim 
is at the least in equipoise. Therefore, the Board finds that it 
must give the Veteran the benefit of the doubt, and grant his 
claim for service connection.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 


ORDER

Service connection for left elbow fracture residuals is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


